EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John R. Mattingly (Reg. No. 30,293) on 03/26/21.

The application has been amended as follows: 

Claim 1: 
A task support system which supports handling of events that occurred in a management target, comprising: 
an event type evaluation unit which evaluates, in relation to an unknown event, one or more event types of the event as event type candidates; 
a first calculation unit which extracts a first event type candidate group having a high confidence score among the evaluated event type candidates, calculates a first candidate confidence score from a confidence 
a representation unit which represents a diagram corresponding to each of the events in a coordinate space by using the first candidate confidence score and the first candidate importance; and
a second calculation unit which extracts a second event type candidate group, which includes event type candidates having a low confidence score, among the evaluated event type candidates, calculates a second candidate confidence scorePage 3 of 12Serial No. 16/812,731Amendment filed March 15, 2021Responsive to Office Action mailed January 7, 2021 from a confidence score of each of the event type candidates belonging to the extracted second event type candidate group, and calculates second candidate importance from first importance of an event type corresponding to each of the event type candidates belonging to the second event type candidate group, wherein the representation unit represents the diagram in a graphic format by using the second candidate confidence score and the second candidate importance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194